DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to application filed August 26, 2021 and  preliminary amendment filed August 26, 2021, in which claims 1-24 have been canceled, claims 25-48 have been newly added.
Thus, claims 25-48 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
5.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 25-48 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1,3, 5,7, 9, 11, 13, and 15 of U.S. Patent No. 11,249,748 B2. 
	Although the claims at issue are not identical, they are not patentably distinct from other.

Current Application 
U.S. Patent No. 11,249,748 B2
 25. (New) At least one non-transitory computer readable storage medium comprising a set of instructions which, when executed, cause a computing apparatus to:
        
     access a firmware capsule, the firmware capsule comprising dependency information associated with a first firmware component;
     determine from the dependency information a version dependency corresponding to a second firmware component, wherein the version dependency includes a constraint on a version number of the second firmware component; and
     

            determine whether the version dependency corresponding to the second firmware component is satisfied.  






       
26. (New) The at least one non-transitory computer readable storage medium of claim 25,













wherein to determine whether the version dependency corresponding to the second firmware component is satisfied, the instructions, when executed, cause the computing apparatus to determine whether a version number for an installed version of the second firmware component satisfies the constraint on the version number of the second firmware component.  


27. (New) The at least one non-transitory computer readable storage medium of claim 26, wherein the instructions, 
















when executed, further cause the computing apparatus to update the first firmware component if the version dependency corresponding to the second firmware component is satisfied. 


28. (New) The at least one non-transitory computer readable storage medium of claim 26, 








wherein the constraint on the version number of the second firmware component comprises a range of compatible version numbers.












29. (New) The at least one non-transitory computer readable storage medium of claim 28, 
   
             wherein to determine whether a version number for an installed version of the second firmware component satisfies the constraint on the version number of the second firmware component comprises to determine whether the version number for the installed version of the second firmware component is within the range of compatible version numbers.  


30. (New) The at least one non-transitory computer readable storage medium of claim 25, wherein the instructions, when executed, further cause the computing apparatus to: determine from the dependency information a second version dependency corresponding to a third firmware component, wherein the second version dependency includes a constraint on a version number of the third firmware component; and determine whether the second version dependency corresponding to the third firmware component is satisfied.

13. At least one non-transitory computer readable medium, comprising a set of instructions, which when executed by a computing device, cause the computing device to: 
          determine version information for a new firmware component; 
          read self-descriptive dependency information corresponding to the new firmware component, wherein the self-descriptive dependency information includes an identity of one or more other firmware components on which the new firmware component is dependent together with a range of compatible versions for each of the one or more other firmware components;
             determine if dependency is satisfied between the new firmware component and the one or more other firmware components based on the version information and the self-descriptive dependency information, and update a stored firmware component with the new firmware component if dependency is satisfied between the new firmware component and the one or more other firmware components.

13. At least one non-transitory computer readable medium, comprising a set of instructions, which when executed by a computing device, cause the computing device to: 
          determine version information for a new firmware component; 
          read self-descriptive dependency information corresponding to the new firmware component, wherein the self-descriptive dependency information includes an identity of one or more other firmware components on which the new firmware component is dependent together with a range of compatible versions for each of the one or more other firmware components;
             determine if dependency is satisfied between the new firmware component and the one or more other firmware components based on the version information and the self-descriptive dependency information, and update a stored firmware component with the new firmware component if dependency is satisfied between the new firmware component and the one or more other firmware components.

13. At least one non-transitory computer readable medium, comprising a set of instructions, which when executed by a computing device, cause the computing device to: 
          determine version information for a new firmware component; 
          read self-descriptive dependency information corresponding to the new firmware component, wherein the self-descriptive dependency information includes an identity of one or more other firmware components on which the new firmware component is dependent together with a range of compatible versions for each of the one or more other firmware components;
             determine if dependency is satisfied between the new firmware component and the one or more other firmware components based on the version information and the self-descriptive dependency information, and update a stored firmware component with the new firmware component if dependency is satisfied between the new firmware component and the one or more other firmware components.


13. At least one non-transitory computer readable medium, comprising a set of instructions, which when executed by a computing device, cause the computing device to: 
          determine version information for a new firmware component; 
          read self-descriptive dependency information corresponding to the new firmware component, wherein the self-descriptive dependency information includes an identity of one or more other firmware components on which the new firmware component is dependent together with a range of compatible versions for each of the one or more other firmware components;
             determine if dependency is satisfied between the new firmware component and the one or more other firmware components based on the version information and the self-descriptive dependency information, and update a stored firmware component with the new firmware component if dependency is satisfied between the new firmware component and the one or more other firmware components.


15. The at least one non-transitory computer readable medium of claim 13, comprising a further set of instructions, which when executed by the computing device, cause the computing device to: determine if dependency is satisfied between the new firmware component and one of the one or more other firmware components based on the version information and other dependency information associated with the one of the one or more other firmware components, wherein the other dependency information includes a range of compatible versions for the new firmware component.

15. The at least one non-transitory computer readable medium of claim 13, comprising a further set of instructions, which when executed by the computing device, cause the computing device to: determine if dependency is satisfied between the new firmware component and one of the one or more other firmware components based on the version information and other dependency information associated with the one of the one or more other firmware components, wherein the other dependency information includes a range of compatible versions for the new firmware component.



Based on the comparison of the above table, indicates that, although medium claims 13 and 15 of U.S. Patent No. `748 are not identical, they are not patentably distinct and/or would have been obvious from the medium claims 25-30 of the current examined application. 
Similar notation is also applied to system claims 31-36, method claims 37-42, and apparatus claims 43-48 of the current examined application over teaching of system claims 5 and 7, method claims 9 and 11, and apparatus claim 5 and 7 of the U.S. Patent No. `748  since system claims, method claims, and apparatus claims recited similar limitation as to medium claims. 
Accordingly, claims 25-48 of the current examined application are not patentably distinct from claims 1,3, 5,7, 9, 11, 13, and 15 of the U.S. Patent Application No. ‘748 and as such are unpatentable for obvious-type double patenting. 
CLAIM INTERPRETATION

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims 43, 45, and 48  in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: 
“means for accessing, means for determining , and means for determining” in claim 43,

“means for updating” in claim 45, 

“means for determining, and means for determining” in claim 48.
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph limitation: “means for accessing, means for determining , and means for updating”
are corresponding to multiple apparatus such as “a semiconductor package apparatus” and “an updater apparatus” of Figs. 2, 4, 7A, 7B of instant application having hardware or part of hardware to perform functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 25-27, 30-33, 36-39, and 42-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AVERBUCH et al. (US 20130074061 A1, hereinafter Averbuch). 
As to claim 25, 31, 37, and 43, Averbuch discloses a method comprising: 
accessing a firmware capsule, the firmware capsule comprising dependency information associated with a first firmware component – (e.g., the firmware management component 270 could query the data store 215 on the central server 210 to retrieve the firmware information 220 --firmware capsulate--, in which the firmware information 220, having version including most recent firmware version information and dependency information of the firmware installed  (first component) on the device 1-- see at least FIG. 2,  0046, 0050, and associated text);
determining from the dependency information a version dependency corresponding to a second firmware component – (e.g., the firmware management component 270 using the retried firmware information 220 to determine a version number (version dependency) of  an update version -- second firmware component –for the installed firmware (i.e. FW version 2.0.15) of the device 1 – see at least see at least FIG. 2,  0046, 0050, 0051 and associated text ),  wherein the version dependency includes a constraint on a version number of the second firmware component --  (e.g., version number for  updated version of device 1 is equal to 2.0.17– see at least 0046, fig. 2, and associated text); and 
PRELIMINARY AMENDMENTPage 7determining whether the version dependency corresponding to the second firmware component is satisfied – (e.g., the firmware management component 270 determines that  version of "2.0.17" from the firmware information 220 is satisfied the firmware update version (second firmware component) of device 1 --see at least FIG. 2,  0046, 0050, and associated text).
Further regarding to claim 25, Averbuch discloses at least one non-transitory computer readable storage medium –(e.g., flash memory – see at least 0078) comprising a set of instructions which, when executed, cause a computing apparatus to implement method steps as of claim 37 above. 
Further regarding to claim 31, Averbuch discloses a computing system -- (e.g., computer system – see at least 0078), comprising: a processor; and a memory coupled to the processor, the memory including a set of instructions which, when executed by the processor, cause the computing system to implement method steps as of claim 37 above. 
Further regarding to claim 43, Averbuch discloses an apparatus-- (e.g., computer system – see at least 0078) comprising: means for implementing method steps as of claim 37 above. 
As to claim 26, 32, 38, and 44, Averbuch discloses, wherein determining whether the version dependency corresponding to the second firmware component is satisfied comprises determining whether a version number for an installed version of the second firmware component satisfies the constraint on the version number of the second firmware component (e.g., the firmware management component 270 determines that  version of "2.0.17" from the firmware information 220 is satisfied the firmware update version (second firmware component) of device 1 --- see at least FIG. 2,  0046, 0050, and associated text).
As to claim 27, 33, 39, and 45, Averbuch discloses, further comprising updating the first firmware component if the version dependency corresponding to the second firmware component is satisfied--- see at least FIG. 2,  0046, 0050, and associated text. 
As to claim 30, 36, 42, and 48, Averbuch discloses, further comprising: determining from the dependency information a second version dependency corresponding to a third firmware component --(e.g., the firmware management component 270 using the retried firmware information 220 to determine a version number (second version dependency) of an update version – third firmware component –for the installed firmware (i.e. FW version 1.4) of the device 2– see at least see at least FIG. 2,  0046, 0050, 0051-0052 and associated text), wherein the second version dependency includes a constraint on a version number of the third firmware component--  (e.g., version number for  updated version of device 2 is equal to 1.7– see at least 0046, fig. 2, and associated text); and 
determining whether the second version dependency corresponding to the third firmware component is satisfied – (e.g., the firmware management component 270 determines that  version of "1.7" from the firmware information 220 is satisfied the firmware update version (third firmware component) of device 2 -- see at least see at least FIG. 2,  0046, 0050, 0051-0052 and associated text).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 28-29, 34-35, 40-41, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch in view of Pei et al. (US 20130227542 A1, hereinafter Pei).
As to claim 28, 34, 40, and 46, Averbuch does not explicitly disclose, but Pei, in an analogous art, discloses, wherein the constraint on the version number of the second firmware component comprises a range of compatible version numbers --(e.g., determine an updated version  of the installed unit version from the version dependency relationship matrix as in Table 1, “ Enumeration: enumerate version value(s) of one or more dependencies, … For example, in Table 1, a version dependency of the IU1 on IU3 is 1.1, 1.2, representing the dependency of IU1 on the IU3 is that the IU3 is to be installed with a 1.1 or 1.2 version; a version dependency of the IU3 on the IU1 is 0, 1.0, 1.3, representing the dependency of IU3 on the IU1 is that the IU1 either is not installed or is to be installed with a 1.0 or 1.3 version… Range: enumerate a range of version values of a dependency, where a value can only be a version value and a range-type relationship value may be used in connection with an enumeration-type relationship value. For example, in Table 1, a version dependency of the IU1 on IU4 is 1.1, [1.4, 1.7], representing the dependency of the IU1 on the IU4 is that the IU4 is to be installed with a 1.1 version or a version between 1.4 and 1.7 – see Pei, at least 0040, 0041, steps 203-204, Fig. 2, and associated text, table 1, 0030-0031).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate range version values of dependency within version dependency relationship matrix as taught in Pei on firmware information 220 of Averbuch for further optimizing firmware update by avoiding versions conflict as seen in Pei (e.g., 0003-0005).
As to claim 29, 35, 41, and 47, modified Averbuch with Pei disclose wherein determining whether a version number for an installed version of the second firmware component satisfies the constraint on the version number of the second firmware component comprises determining whether the version number for the installed version of the second firmware component is within the range of compatible version numbers – (e.g., incorporate range version values of dependency within version dependency relationship matrix  as taught in Pei see Pei, at least 0040, 0041, steps 203-204, Fig. 2, and associated text, table 1, 0030-0031)  on firmware information 220 of Averbuch for further optimizing firmware update by avoiding versions conflict as seen in Pei (e.g., 0003-0005).
Conclusion
14.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
STEFAN (US 20170039057 A1) discloses the processing unit is configured to release a subset of the functions of the firmware for execution in dependence on the compatibility information to produce a behavior of the field device which is adapted to the compatibility information of the programmable logic controller.
Ahmed et al. (US 20150169320 A1) discloses determines the backward compatibility of a software component. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192